IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 413A14

                              Filed 18 December 2015

STATE OF NORTH CAROLINA

              v.
RONALD MICHAEL McCRARY


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 764 S.E.2d 477 (2014), affirming in part and

remanding in part for additional findings of fact an order denying motions to suppress

and to dismiss entered on 18 March 2013, which resulted in judgments entered on 21

March 2013, all by Judge W. Osmond Smith in Superior Court, Chatham County. On

10 June 2015, the Supreme Court allowed defendant’s petition for writ of certiorari

and the State’s petition for discretionary review. Heard in the Supreme Court on 16

November 2015.


      Roy Cooper, Attorney General, by Catherine F. Jordan, Assistant Attorney
      General, for the State-appellant/appellee.

      John L. Wait for defendant-appellant/appellee.


      PER CURIAM.


      This case comes before this Court from the Court of Appeals, which affirmed

the trial court’s 18 March 2013 order denying defendant’s motion to dismiss, but

remanded the case “to the trial court to make additional findings of fact addressing
                                  STATE V. MCCRARY

                                   Opinion of the Court



the availability of a magistrate and the additional time and uncertainties in obtaining

a warrant, as well as the other attendant circumstances that bear upon the conclusion

of law that exigent circumstances existed that justified the warrantless blood draw.”

State v. McCrary, ___ N.C. App. ___, ___, 764 S.E.2d 477, 483 (2014) (internal

quotation marks omitted). In considering this case, the trial court did not have the

benefit of the opinion of the United States Supreme Court in Missouri v. McNeely, ___

U.S. ___, 133 S. Ct. 1552 (2013). Moreover, in remanding to the trial court for further

findings of fact, the Court of Appeals did not vacate or reverse the trial court’s

previous order.

      We affirm the Court of Appeals majority opinion to the extent it affirms the

trial court’s denial of defendant’s motion to dismiss. In addition, we remand to the

Court of Appeals with instructions to that court to vacate the portion of the trial

court’s 18 March 2013 order denying defendant’s motion to suppress and further

remand to the trial court for (1) additional findings and conclusions—and, if

necessary—a new hearing on whether the totality of the events underlying

defendant’s motion to suppress gave rise to exigent circumstances, and (2) thereafter

to reconsider, if necessary, the judgments and commitments entered by the trial court

on 21 March 2013. Defendant’s petition for a writ of certiorari and the State’s petition

for discretionary review were improvidently allowed.




                                           -2-
                         STATE V. MCCRARY

                          Opinion of the Court



    AFFIRMED IN PART AND REMANDED; PETITIONS FOR WRIT OF

CERTIORARI   AND   FOR   DISCRETIONARY           REVIEW   IMPROVIDENTLY

ALLOWED.




                                  -3-